SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of June 5, 2008, by and
among IdeaEdge, Inc. (formerly “VOS International, Inc.), a Colorado corporation
(the “Company”), and the subscribers identified on the signature page hereto
(each a “Subscriber” and collectively the “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
$1,300,000 of stated value of Series A Preferred Stock of the Company
 (“Preferred Stock”) at a purchase price (the "Purchase Price") equal to the
stated value thereof which Preferred Stock shall be convertible into shares of
the Company's common stock, $.001 par value (the "Common Stock") hereof subject
to the rights and preferences described in the form of Certificate of
Designation annexed hereto as Exhibit A (“Certificate of Designation”), and
common stock purchase warrants (the “Warrants”) in the form attached hereto as
Exhibit B, to purchase shares of Common Stock (the “Warrant Shares”) (the
“Offering”).   The Preferred Stock, shares of Common Stock issuable upon
conversion of the Preferred Stock (the “Shares”), the Warrants and the Warrant
Shares are collectively referred to herein as the "Securities"; and

WHEREAS, the aggregate proceeds of the sale of the Preferred Stock and the
Warrants contemplated hereby shall be held in escrow pursuant to the terms of a
Funds Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit C (the "Escrow Agreement").

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

1.

Closing.   Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the “Closing Date” (as defined in Section 2 hereof), each
Subscriber shall purchase and the Company shall sell to each Subscriber the
Preferred Stock having the Stated Value set forth on the signature page hereto
and the amount of Warrants determined pursuant to Section 3 below.  The
aggregate stated value of the Preferred Stock to be purchased by the Subscribers
on the Closing Date shall, in the aggregate, up to $1,300,000.  The Closing Date
shall be the date that subscriber funds representing the net amount due the
Company from the Purchase Price of the Offering is transmitted by wire transfer
or otherwise to or for the benefit of the Company.

2.

Closing Date.  The consummation of the transactions contemplated herein shall
take place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, New York 10176, upon the satisfaction of all conditions to
Closing set forth in this Agreement (“Closing Date”).

3.

Warrants.  On the Closing Date, the Company will issue and deliver a Warrant to
each Subscriber.  The number of Warrant Shares available for purchase under each
Warrant shall equal the product of (i) 0.50 multiplied by (ii) the quotient of
(a) the Stated Value of such Subscriber’s Preferred Stock, divided by (b) the
Conversion Price in effect on the Closing Date.  The number of Warrant Shares
eligible for purchase by each Subscriber is set forth on the signature page of
this Agreement.  The exercise price to acquire a Warrant Share upon exercise of
a Warrant shall be $0.50.  The Warrants shall be exercisable for sixty-six (66)
months after the issue date of the Warrants.  The Warrant exercise price and
number of Warrant Shares issuable upon exercise of the Warrants shall be
equitably adjusted to offset the effect of stock splits, stock dividends, and
similar events, and as otherwise described in the Warrant.

4.

Subscriber’s Representations and Warranties.  As of the Closing Date, each
Subscriber hereby represents and warrants to and agrees with the Company only as
to such Subscriber that:

(a)

Organization and Standing of the Subscribers .  If such Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

(b)

Authorization and Power .  Such Subscriber has the requisite power and authority
to enter into and perform this Agreement and the other Transaction Documents and
to purchase the Preferred Stock and Warrants being sold to it hereunder.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Subscriber or its board of directors, stockholders, partners, members, as the
case may be, is required.  This Agreement and the other Transaction Documents
have been duly authorized, executed and delivered by such Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of such Subscriber enforceable against such Subscriber in
accordance with the terms thereof.

(c)

No Conflicts .  The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents or bylaws
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber).  Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents  or to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d)

Information on Company.  Such Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company’s Form 10-KSB for
the year ended September 30, 2007 as filed with the Commission, together with
all subsequently filed Forms 10-QSB, Forms 8-K, and other reports and filings
subsequently made with the Commission and made available at the EDGAR website
(hereinafter referred to collectively as the “Reports”).  Such Subscriber has
had an opportunity to ask questions and receive answers from representatives of
the Company.  In addition, such Subscriber has received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing identified thereon
as OTHER WRITTEN INFORMATION (such other information is collectively, the “Other
Written Information”), and considered all factors such Subscriber deems material
in deciding on the advisability of investing in the Securities.   Each
Subscriber represents that it has not received any Other Written Information
from the Company or its representatives.

(e)

Information on Subscriber.  Such Subscriber is, and will be at the time of the
conversion of the Preferred Stock and exercise of the Warrants, an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Each Subscriber either has a pre-existing
personal or business relationship with the Company or its officers, directors or
controlling persons, or by reason of Subscriber’s business or financial
experience, or the business or financial experience of their professional
advisors who are unaffiliated with and who are not compensated by the Company,
directly or indirectly, have the capacity to protect their own interests in
connection with the purchase of the Preferred Stock and Warrant.  Such
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities.  Such Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.  The information
set forth on the signature page hereto regarding such Subscriber is accurate,
including, without limitation, the principal place or business or residence of
such Subscriber.




(f)

Purchase of Preferred Stock and Warrants.  On the Closing Date, such Subscriber
will purchase the Preferred Stock and Warrant as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.

(g)

Compliance with Securities Act.  Such Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of such Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  Subject to compliance with applicable securities
laws and provided that a net short position in the Shares and Warrant Shares is
not created, such Subscriber may enter into lawful hedging transactions with
respect to the Company’s securities, otherwise such Subscriber will not conduct
any short sales as such term is defined in Rule 3b-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”).

(h)

Shares Legend.  The Shares and the Warrant Shares shall bear the following or
similar legend:

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER HEREOF THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT .  NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."

(i)

Warrants Legend.  The Warrants shall bear the following or similar legend:

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."




(j)

Preferred Stock Legend.  The Preferred Stock shall bear the following legend:

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER HEREOF THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT .  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. "

(k)

Communication of Offer.  The offer to sell the Securities was directly
communicated to such Subscriber by the Company.  At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

(l)

Restricted Securities.   Such Subscriber understands that the Securities have
not been registered under the 1933 Act and such Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Affiliate includes each
Subsidiary of the Company.  For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

(m)

No Governmental Review.  Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(n)

Correctness of Representations.  Such Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.

(o)

Survival.  The foregoing representations and warranties shall survive the
Closing Date.

5.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with each Subscriber that:

(a)

Due Incorporation.  The Company and each of its Subsidiaries is a corporation or
other entity duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has the requisite corporate power to own its properties and to carry on its
business as presently conducted.  The Company and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary, other than those jurisdictions
in which the failure to so qualify would not have a Material Adverse Effect (as
defined below) on the Company.  For purposes of this Agreement, a “Material
Adverse Effect” on the Company shall mean a material adverse effect on the
financial condition, results of operations, properties or business of the
Company and its Subsidiaries taken as a whole.  For purposes of this Agreement,
“Subsidiary” means, with respect to any entity at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity of which more than 25% of
(i) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (ii) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (iii) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  All of the Company’s Subsidiaries as of the Closing Date and the
Company’s ownership interest in such Subsidiaries are set forth on Schedule 5(a)
hereto.

(b)

Outstanding Stock.  All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(c)

Authority; Enforceability.  This Agreement, the Preferred Stock, Certificate of
Designation, the Warrants, and the Escrow Agreement, and any other agreements
delivered together with this Agreement or in connection herewith (collectively,
the “Transaction Documents”) have been duly authorized, executed and delivered
by the Company and/or its Subsidiaries and are valid and binding agreements of
the Company and its Subsidiaries enforceable against them in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
 The Company has full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform its obligations thereunder.

(d)

Additional Issuances.  There are no outstanding agreements or preemptive or
similar rights affecting the Company’s Common Stock or equity and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of any shares of common stock or equity of the Company or its
Subsidiaries or other equity interest in the Company except as described on
Schedule 5(d).  The Common Stock of the Company on a fully diluted basis
outstanding as of the last Business Day [as defined in Section 13(p)] preceding
the Closing Date is set forth on Schedule 5(d).

(e)

Consents.  No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”) nor the
Company’s shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder have been unanimously
approved by the Company’s board of directors.

(f)

No Violation or Conflict.  Assuming the representations and warranties of such
Subscribers in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance by the Company of its obligations under this
Agreement and all other Transaction Documents entered into by the Company
relating thereto by the Company will:

(i)

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) except as set forth on
Schedule 5(f)(i), the terms of any bond, debenture, note or any other evidence
of indebtedness, or any agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject, or (D) the terms of any “lock-up” or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Affiliates is a party except the violation, conflict, breach, or default
of which would not have a Material Adverse Effect; or

(ii)

result in the creation or imposition of any lien, charge or encumbrance upon the
Securities or any of the assets of the Company or any of its Affiliates except
as described herein; or

(iii)

result in the activation of any anti-dilution rights or a reset or repricing of
any debt, security or other instrument issued or issuable by the Company, nor
result in the acceleration of the due date of any obligation of the foregoing;
or

(iv)

result in the triggering of any piggy-back registration rights of any person or
entity holding securities of the Company or having the right to receive
securities of the Company.

(g)

The Securities.  The Securities upon issuance, conversion and exercise:

(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

(ii)

have been, or will be, duly and validly authorized and on the date of issuance
of the Shares upon conversion of the Preferred Stock and the Warrant Shares and
upon exercise of the Warrants, the Shares and Warrant Shares will be duly and
validly issued, fully paid and nonassessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement will be free
trading and unrestricted;

(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv)

will not subject the holders thereof to personal liability by reason of being
such holders; and

(v)

assuming the representations and warranties of such Subscribers as set forth in
Section 4 hereof are true and correct, will not result in a violation of Section
5 under the 1933 Act.

(h)

Litigation.  There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
 Except as disclosed in the Reports or in the schedules hereto, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.

(i)

Reporting Company.  The Company is a publicly-held company mandatorily subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934 (“1934 Act”) and has a class of common stock registered pursuant to
Section 12(g) of the 1934 Act.  Pursuant to the provisions of the 1934 Act, the
Company has timely filed all reports and other materials required to be filed
thereunder with the Commission during the preceding twelve months.

(j)

No Market Manipulation.  The Company and its Affiliates have not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.

(k)

Information Concerning Company.  The Reports and Other Written Information
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein.   Since the date of the financial statements included
in the Reports, and except as modified in the Other Written Information or in
the Schedules hereto, there has been no Material Adverse Event relating to the
Company’s business, financial condition or affairs not disclosed in the Reports.
The Reports including the financial statements therein, and Other Written
Information do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances when made.

(l)

Stop Transfer.  The Company has not and will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscribers.

(m)

Defaults.  The Company is not in violation of its certificate or articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, and (iii)
not in violation of any statute, rule or regulation of any governmental
authority which violation would have a Material Adverse Effect.

(n)

Not an Integrated Offering.  Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board which
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder.  Neither the Company
nor any of its Subsidiaries will take any action or steps nor conduct any
offering of its securities that would cause the offer or issuance of the
Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.

(o)

No General Solicitation.  Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in connection with the offer or sale of the Securities.

(p)

Listing.  The Common Stock is quoted on the Bulletin Board under the symbol
IDAE.OB. The Company has not received any oral or written notice that the Common
Stock is not eligible nor will become ineligible for quotation on the Bulletin
Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation and the Company satisfies all the requirements
for the continued quotation of the Common Stock on the Bulletin Board.

(q)

No Undisclosed Liabilities.  The Company has no liabilities or obligations which
are material, individually or in the aggregate, which are not disclosed in the
Reports and Other Written Information, other than those incurred in the ordinary
course of the Company’s businesses since September 30, 2007 and which,
individually or in the aggregate, would reasonably be expected not to have a
Material Adverse Effect.

(r)

No Undisclosed Events or Circumstances.  Since September 30, 2007, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has been so publicly announced
or disclosed in the Reports, other than those incurred in the ordinary course of
the Company’s businesses since September 30, 2007 and which, individually or in
the aggregate, would reasonably be expected not to have a Material Adverse
Effect..

(s)

Capitalization.  The authorized and the issued and outstanding capital stock of
the Company as of the date of this Agreement and the Closing Date (not including
the Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company or any of its
Subsidiaries.

(t)

Dilution.  The Company’s executive officers and directors understand the nature
of the Securities being sold hereby and recognize that the issuance of the
Securities will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company.  The
board of directors of the Company has concluded, in its good faith business
judgment that the issuance of the Securities is in the best interests of the
Company and its shareholders.  The Company specifically acknowledges that its
obligation to issue the Shares upon conversion of the Preferred Stock, and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.

(u)

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two (2) years prior to the Closing Date.

(v)

DTC Status.  The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.  The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(v) hereto.

(w)

Investment Company.  Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(x)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(y)

Solvency.  Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  

(z)

Subsidiary Representations.  The Company makes each of the representations
contained in Sections 5(a), (b), (d), (f), (h), (k), (m), (q), (r), (s), (u),
(w), (x) and (y) of this Agreement, as same relate to each Subsidiary of the
Company.

(AA)

Company Predecessor.  All representations made by or relating to the Company of
a historical or prospective nature and all undertakings described in Sections
9(g) through 9(l) shall relate and refer to the Company, its predecessors, and
the Subsidiaries.

(BB)

Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date.

(CC)

Survival.  The foregoing representations and warranties shall survive the
Closing Date.

6.

Regulation D Offering/Legal Opinion.  The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  On the Closing
Date, the Company will provide an opinion reasonably acceptable to Subscribers
from the Company’s legal counsel in the form annexed hereto as Exhibit D opining
on the availability of an exemption from registration under the 1933 Act as it
relates to the offer and issuance of the Securities and other matters reasonably
requested by the Subscribers.  The Company will provide, at the Company’s
expense, such other legal opinions in the future as are reasonably necessary for
the issuance and resale of the Common Stock issuable upon conversion of the
Preferred Stock and exercise of the Warrants pursuant to an effective
registration statement, Rule 144 under the 1933 Act or an exemption from such
registration.

7.1

Conversion of Preferred Stock.  The terms of the Series A Preferred Stock are
provided for in the Certificate of Designation.

(a)

Upon the conversion of the Preferred Stock or part thereof as provided for in
the Preferred Stock, the Company shall, at its own cost and expense, take all
necessary action, including obtaining and delivering, an opinion of counsel to
assure that the Company’s transfer agent shall issue stock certificates in the
name of a Subscriber (or its permitted nominee) or such other persons as
designated by such Subscriber and in such denominations to be specified at
conversion representing the number of shares of Common Stock issuable upon such
conversion.  The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company’s
Common Stock and that the certificates representing such shares shall contain no
legend other than the usual 1933 Act restriction from transfer legend.  Examples
of such legends are provided for in Section 4 of this Agreement.  If and when a
Subscriber sells the Shares, assuming (i) a registration statement including
such Shares is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) such Subscriber or its agent confirms in
writing to the transfer agent that such Subscriber has complied with the
prospectus delivery requirements, the restrictive legend will be removed and the
Shares will be free-trading, and freely transferable.  In the event that the
Shares are sold in a manner that complies with an exemption from registration,
the Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend (indefinitely, if in accordance with
the  relevant provisions of Rule 144 of the 1933 Act).  

(b)

The Company agrees and acknowledges that despite the pendency of a not yet
effective registration statement which includes for registration the Securities,
the Subscriber is permitted to and the Company will issue to the Subscriber
Shares upon conversion of the Preferred Stock and Warrant Shares upon exercise
of the Warrants.  Such Shares will, if required by law, bear the legends
described in Section 4 above and if the requirements of Rule 144 under the 1933
Act are satisfied be immediately resalable thereunder.

7.2

Adjustments.  The Conversion Price, Warrant exercise price and the number of
Shares issuable upon conversion of the Preferred Stock and Warrant Shares
issuable upon exercise of the Warrants shall be equitably adjusted and as
otherwise described in this Agreement, the Certificate of Designation and
Warrants.

7.3

Redemption.  The Preferred Stock shall not be redeemable.  The Warrants shall
not be callable or redeemable except as described in the Warrants.  

8.

Commissions/Legal Fees.

(a)

Commission.   The Company on the one hand, and each Subscriber (for himself
only) on the other hand, agrees to indemnify the other against and hold the
other harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions
except in connection with the due diligence fee (“Due Diligence Fee”) described
on Schedule 8(a) hereto.  Anything in this Agreement to the contrary
notwithstanding, each Subscriber is providing indemnification only for such
Subscriber’s own actions and not for any action of any other Subscriber.  Each
Subscriber’s liability hereunder is several and not joint.  The Company agrees
that it will pay the Due Diligence Fee on the Closing Date set forth on Schedule
8(a) hereto out of the funds held pursuant to the Escrow Agreement.

(b)

Legal Fees.  The Company shall pay to Grushko & Mittman, P.C., a cash fee of
$20,000 (“Legal Fees”), of which $5,000 has been paid, as reimbursement for
services rendered to the Subscribers in connection with the Offering.  The Legal
Fees and reimbursement for estimated UCC searches and filing fees, if any (less
any amounts paid prior to a Closing Date), and estimated printing and shipping
costs for the closing statements to be delivered to Subscribers, will be payable
on the Closing Date out of funds held pursuant to the Escrow Agreement.

9.

Covenants of the Company.  The Company covenants and agrees with the Subscribers
as follows:

(a)

Stop Orders.  The Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.

(b)

Listing/Quotation.  The Subscribers acknowledge that the Company’s shares of
common stock are quoted on the Bulletin Board which is the Company’s Principal
Market (as defined below) as of the date of this Agreement.  The Company shall
maintain the quotation or listing of the Shares and Warrant Shares upon the
Principal Market (as defined below), or such other national securities exchange,
or automated quotation system upon which they are or become eligible for
quotation or listing (subject to official notice of issuance), and shall
maintain same so long as any Preferred Stock or Warrants are outstanding.  The
Company will maintain its quotation on the Bulletin Board  or a listing of its
Common Stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq
Global Select Market, Nasdaq Global Market, or New York Stock Exchange,
whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. The Company will provide
the Subscribers copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal Market.
 As of the date of this Agreement, the Closing Date, the Bulletin Board is and
will be deemed a Principal Market.

(c)

Market Regulations.  The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, if required, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.

(d)

Filing Requirements.  From the date of this Agreement and until the sooner to
occur of (i) three (3) years after the Closing Date, (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to a registration statement or pursuant to Rule 144(b)(1), or (iii) the
Preferred Stock and Warrants are no longer outstanding (the date of such latest
occurrence being the “End Date”), the Company will (A) cause its Common Stock to
continue to be registered under Section 12(b) or 12(g) of the 1934 Act, (B)
comply in all respects with its reporting and filing obligations under the 1934
Act, and (C) voluntarily comply with all reporting requirements that are
applicable to an issuer with a class of shares registered pursuant to Section
12(g) of the 1934 Act, if the Company is not subject to such reporting
requirements.  The Company will use its best efforts not to take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date.  Until the End Date, the Company will continue the listing or quotation of
the Common Stock on a Principal Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market.  The Company agrees to timely file a Form D with respect
to the Securities if required under Regulation D and to provide a copy thereof
to each Subscriber promptly after such filing.

(e)

Use of Proceeds.  The proceeds of the Offering will be employed by the Company
for general working capital.   The Purchase Price may not and will not be used
for accrued and unpaid officer and director salaries, payment of financing
related debt, redemption of outstanding notes or equity instruments of the
Company or non-trade obligations outstanding on or after the Closing Date.  For
so long as any Preferred Stock are outstanding, the Company will not prepay any
financing related debt obligations nor redeem any equity instruments of the
Company without the prior consent of the Subscribers.

(f)

Reservation.  Prior to the Closing, and thereafter for so long as Preferred
Stock or Warrants are outstanding, the Company undertakes to reserve, pro rata,
on behalf of each holder of a Preferred Stock or Warrant, from its authorized
but unissued Common Stock, a number of common shares equal to 150% of the amount
of Common Stock necessary to allow each holder of Preferred Stock to be able to
convert all such outstanding Preferred Stock and reserve the amount of Warrant
Shares issuable upon exercise of the Warrants.   Failure to have sufficient
shares reserved pursuant to this Section 9(f) at any time shall be a material
default of the Company’s obligations under this Agreement and an Event of
Default under the Preferred Stock.

(g)

Taxes.  From the date of this Agreement and until the End Date, the Company will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall be contested in good faith by appropriate proceedings and
if the Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefore.

(h)

Insurance.  From the date of this Agreement and until the End Date, the Company
will keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by fire, explosion and other
risks customarily insured against by companies in the Company’s line of
business, in amounts sufficient to prevent the Company from becoming a
co-insurer and not in any event less than one hundred percent (100%) of the
insurable value of the property insured less reasonable deductible amounts; and
the Company will maintain, with financially sound and reputable insurers,
insurance against other hazards and risks and liability to persons and property
to the extent and in the manner customary for companies in similar businesses
similarly situated and to the extent available on commercially reasonable terms.

(i)

Books and Records.  From the date of this Agreement and until the End Date, the
Company will keep records and books of account in which entries will be made of
all dealings or transactions in relation to its business and affairs in
accordance with generally accepted accounting principles applied on a consistent
basis.

(j)

Governmental Authorities.  From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.

(k)

Intellectual Property.  From the date of this Agreement and until the End Date,
the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business, unless it is sold for value.

(l)

Properties.  From the date of this Agreement and until the End Date, the Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and the
Company will at all times comply with each provision of all leases to which it
is a party or under which it occupies property if the breach of such provision
could reasonably be expected to have a Material Adverse Effect.

(m)

Confidentiality/Form 8-K.  From the date of this Agreement and until the End
Date, the Company agrees that, except in connection with a Form 8-K or any
registration statement or statements regarding the Subscribers’ securities or in
correspondence with the Commission regarding the same or as otherwise required
in connection with any other filing required to be made with the SEC, it will
not disclose publicly or privately the identity of the Subscribers unless
expressly agreed to in writing by a Subscriber or only to the extent required by
law and then only upon five days prior notice to Subscriber.  In any event and
subject to the foregoing, the Company undertakes to file a Form 8-K or make a
public announcement describing the Offering not later than the fourth business
day after the Closing Date.  Prior to filing or announcement, such Form 8-K will
be provided to Subscribers for their review.  In the Form 8-K, the Company will
specifically disclose the amount of Common Stock outstanding immediately after
the Closing.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while Preferred Stock, Shares, Warrants, or Warrant Shares are held by such
Subscribers, unless the  Company has in good faith determined that the matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or Subsidiaries, the Company  shall within one business
day after any such delivery publicly disclose such  material,  nonpublic 
information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to a Subscriber contains
material, nonpublic information, relating to the Company or Subsidiaries, the
Company shall so indicate to such Subscriber prior to delivery of such notice or
information.  Subscriber will be granted sufficient time to notify the Company
that Subscriber elects not to receive such information.   In such case, the
Company will not deliver such information to Subscriber.  In the absence of any
such indication, such Subscriber shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or its Subsidiaries.

(n)

Non-Public Information.  The Company covenants and agrees that except for
schedules and exhibits to this Agreement which information thereon will be
publicly disclosed within four (4) business days after the Closing Date, neither
it nor any other person acting on its behalf will at any time provide any
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber shall have agreed in writing to receive such information.  The
Company understands and confirms that each Subscriber shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

(o)

Additional Negative Covenants.  From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until the Preferred
Stock  is no longer outstanding, without the consent of the Subscribers, the
Company will not and will not permit any of its Subsidiaries to directly or
indirectly:

(i)

create, incur, assume or suffer to exist any pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, security title,
mortgage, security deed or deed of trust, easement or encumbrance, or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any lease or title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Uniform Commercial Code or comparable
law of any jurisdiction) (each, a “Lien”) upon any of its property, whether now
owned or hereafter acquired except for: (A) the Excepted Issuances (as defined
in Section 12 hereof, (B) Liens imposed by law for taxes that are not yet due or
are being contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles; (C)
carriers’, warehousemen’s, mechanics’, material men’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith and by appropriate proceedings; (D) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (E) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (F) Liens created with respect to the financing of the purchase of
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; and (G) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property (each of (B) through (G), a “Permitted Lien”);

(ii)

amend its certificate of incorporation, by-laws or its charter documents so as
to adversely affect any rights of the Subscribers;

(iii)

repay, repurchase or offer to repay, repurchase or otherwise acquire or make any
dividend or distribution in respect of any of its Common Stock, preferred stock,
or other equity securities other than to the extent permitted or required under
the Transaction Documents;

(iv)

prepay or redeem any financing related debt or pay past due obligations
outstanding as of the Closing Date not in the ordinary course of business;

(v)

engage in any transactions with any officer, director, employee or any Affiliate
(excluding a Subsidiary) of the Company, including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of $100,000 other than (i) for payment of salary and bonuses
or consulting fees for services, (ii) reimbursement for expenses incurred on
behalf of the Company, (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company, and (iv) pursuant to
existing contractual agreements; or

(vi)

incur any obligation for borrowed money except for the Excepted Issuances and
the Permitted Liens.

The Company agrees to provide Subscribers not less than ten (10) days notice
prior to becoming obligated to or effectuating a Permitted Lien or Excepted
Issuance.

(p)

Further Registration Statements.  Except for a registration statement filed on
behalf of the Subscribers as described in Section 11.1 of this Agreement, the
Company will not, without the consent of the Subscribers, file with the
Commission or with state regulatory authorities any registration statements or
amend any already filed registration statement to increase the amount of Common
Stock registered therein, or reduce the price of which such Common Stock is
registered therein, including but not limited to Forms S-8, until the expiration
of the “Exclusion Period”, which shall be defined as the sooner of (i) the first
date upon which all of the Preferred Stock issued to the Subscribers are not
outstanding, or (ii) one (1) year after the Closing Date.  The Exclusion Period
will be tolled or reinstated, as the case may be, during the pendency of an
Event of Default as defined in the Preferred Stock.

(q)

Offering Restrictions.   From the date of this Agreement and until the sooner to
occur of (i) one (1) year after the Closing Date, or (ii) until the Preferred
Stock is no longer outstanding, the Company will not enter into any Equity Line
of Credit or similar agreement, nor issue nor agree to issue any floating or
Variable Priced Equity Linked Instruments nor any of the foregoing or equity
with price reset rights (collectively, the “Variable Rate Restrictions”).   For
purposes hereof, “Equity Line of Credit” shall include any transaction involving
a written agreement between the Company and an investor or underwriter whereby
the Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Priced Equity Linked Instruments” shall include: (A) any debt or
equity securities which are convertible into, exercisable or exchangeable for,
or carry the right to receive additional shares of Common Stock either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).

(r)

Seniority.  Except for Permitted Liens and as otherwise provided for herein,
until the Preferred Stock are fully satisfied or converted, the Company shall
not grant nor allow any security interest to be taken in the assets of the
Company or any Subsidiary; nor issue any debt (other than trade debt occurred in
the ordinary course of business), equity or other instrument which would give
the holder thereof directly or indirectly, a right to payment, or a right in any
assets of the Company or any Subsidiary, equal or superior to any right of the
holder of a Preferred Stock in or to payment or to such assets.

(s)

 DTC FAST Program.  At all times that Preferred Stock or Warrants are
outstanding, the Company will employ as its transfer agent for the Common Stock,
and the underlying shares representing the Warrants, a participant in the DTC's
Fast Automated Transfer Program (FAST) program.

(t)

Lockup Agreements.  The Company will deliver to the Subscribers on or before the
Closing Date and enforce the provisions of irrevocable lockup agreements
(“Lockup Agreements”) in the forms annexed hereto as Exhibit E, with the parties
identified on Schedule 9(t).

10.

Covenants of the Company and Subscribers Regarding Indemnification.

(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, Affiliates, control
persons and principal shareholders, against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Subscriber or any such person which results,
arises out of or is based upon (i) any material misrepresentation by the Company
or breach of any warranty by the Company in this Agreement or in any Exhibits or
Schedules attached hereto, or other Transaction Documents delivered pursuant
hereto, or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other Transaction Documents entered
into by the Company and Subscriber relating hereto.

(b)

In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith or under any circumstances be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber upon the
sale of Securities.

(c)

Each Subscriber agrees to severally and not jointly indemnify, hold harmless,
reimburse and defend the Company, the Subsidiary and each of its officers,
directors, agents, Affiliates, control persons and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company, Subsidiary or any such person which results, arises out of or is based
upon (i) any material misrepresentation by the Subscriber or breach of any
warranty by the Subscriber in this Agreement or in any Exhibits or Schedules
attached hereto, or other Transaction Documents delivered pursuant hereto, or
(ii) after any applicable notice and/or cure periods, any breach or default in
performance by the Subscriber of any covenant or undertaking to be performed by
the Subscriber hereunder, or any other Transaction Documents entered into by the
Company and Subscriber relating hereto.

11.

Additional Post-Closing Obligations.

11.1.

Piggy-Back Registrations.   If at any time Preferred Stock is outstanding there
is not an effective registration statement covering all of the Shares and
Warrant Shares and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the 1933 Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or
their then equivalents relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable in connection with stock option or other employee benefit plans, then
the Company shall send to each holder of any of the Securities entitled to
registration rights under this Section 11.1 written notice of such determination
and, if within fifteen calendar days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of the Shares or Warrant Shares such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.  The obligations of the
Company under this Section may be waived by any holder of any of the Securities
entitled to registration rights under this Section 11.1. The holders whose
shares are included or required to be included in such registration statement
are granted the same rights, benefits, liquidated or other damages and
indemnification granted to other holders of Securities included in such
registration statement.  Notwithstanding anything to the contrary herein, the
registration rights granted hereunder to the holders of Securities shall not be
applicable for such times as such Shares and Warrant Shares may be sold by the
holder thereof without restriction pursuant to Section 144(b)(1) of the 1933
Act.  In no event shall the liability of any holder of Securities or permitted
successor in connection with any Shares of Warrant Shares included in any such
registration statement be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of the Shares and
Warrant Shares sold pursuant to such registration or such lesser amount
applicable to other holders of Securities included in such registration
statement.

11.2.

Delivery of Unlegended Shares.

(a)

Within seven (7) business days (such third business day being the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Shares or Warrant Shares or any other Common Stock held by a
Subscriber have been sold pursuant to the registration statement described in
Section 11.1 or Rule 144, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, and (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and/or Subscriber’s
broker regarding compliance with the requirements of Rule 144, the Company at
its expense, (y) shall deliver, and shall cause legal counsel selected by the
Company to deliver to its transfer agent (with copies to Subscriber) an
appropriate instruction and opinion of such counsel, directing the delivery of
shares of Common Stock without any legends including the legend set forth in
Section 4(i) above (the “Unlegended Shares”); and (z) cause the transmission of
the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted Shares certificate, if
any, to the Subscriber at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date.  

(b)

In lieu of delivering physical certificates representing the Unlegended Shares,
if the Company’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and such
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
broker with DTC through its Deposit Withdrawal Agent Commission system.  Such
delivery must be made on or before the Unlegended Shares Delivery Date.

(c)

The Company understands that a delay in the delivery of the Unlegended Shares
pursuant to Section 11.2 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
 As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to such Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default.  If during any 360 day period, the Company
fails to deliver Unlegended Shares as required by this Section 11.2 for an
aggregate of thirty (30) days, then each Subscriber or assignee holding
Securities subject to such default may, at its option, require the Company to
redeem all or any portion of the Shares and Warrant Shares subject to such
default at a price per share equal to the greater of (i) the actual purchase
price of such Shares or Warrant Shares, or (ii) the highest closing price of the
Common Stock during the aforedescribed thirty day period and the denominator of
which is the lowest conversion price during such thirty day period (“Unlegended
Redemption Amount”).  The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.

(d)

In addition to any other rights available to a Subscriber, if the Company fails
to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement, within seven (7) business days after the Unlegended Shares Delivery
Date and a Subscriber or a broker on such Subscriber’s behalf, purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Subscriber of the shares of Common Stock which
such Subscriber was entitled to receive from the Company (a “Buy-In”), then the
Company shall pay in cash to such Subscriber (in addition to any remedies
available to or elected by such Subscriber) the amount by which (A) such
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay such Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to such Subscriber in respect of the Buy-In.

(e)

In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.2 or Warrant Shares upon exercise of Warrants and the
Company is required to deliver such Unlegended Shares pursuant to Section 11.2
or the Warrant Shares pursuant to the Warrants, the Company may not refuse to
deliver Unlegended Shares or Warrant Shares based on any claim that such
Subscriber or any one associated or affiliated with such Subscriber has been
engaged in any violation of law, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares or exercise of all or part of said
Warrant shall have been sought and obtained by the Company or at the Company’s
request or with the Company’s assistance, and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of 120% of the amount of
the aggregate purchase price of the Common Stock and Warrant Shares which are
subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Subscriber to the extent
Subscriber obtains judgment in Subscriber’s favor.

11.3.

In the event commencing one hundred and eighty-one (181) days after the Closing
Date, a Subscriber is not permitted to resell any of the Shares or Warrant
Shares without any restrictive legend, and such sales are not permitted as a
result of the unavailability to Subscriber of Rule 144(b) under the 1933 Act or
any successor rule (a “144 Default”), and the sole reason for the 144 Default is
that the Company is not current in its SEC periodic filings, and Subscriber is
not an Affiliate or “control person” of the Company, then the Company shall pay
such Subscriber as liquidated damages and not as a penalty an amount equal to
two percent (2%) for each thirty (30) days (or such lesser pro-rata amount for
any period less than thirty (30) days) thereafter of the purchase price of the
Shares and Warrant Shares owned by such Subscriber during the pendency of the
144 Default.  Liquidated damages shall not be payable pursuant to this Section
11.3 in connection with Shares and Warrant Shares for such times as such Shares
and Warrant Shares may be sold by the holder thereof without restriction
pursuant to Section 144(b)(1) of the 1933 Act.

12.

(a)

Right of First Refusal.  Through six (6) months after the Closing Date (which
period shall be tolled during the pendency of an Event of Default that is not
cured during any applicable cure period), the Subscribers shall be given not
less than seven (7) business days prior written notice of any proposed sale (the
“Other Offering”) by the Company of its Common Stock or other securities or
equity linked debt obligations, except in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of corporation or
other entity which recipients of such securities or debt are not at any time
granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
recipients of such securities are not at any time granted registration rights
and, (iii) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock pursuant to stock option plans and employee
stock purchase plans described on Schedule 5(d) hereto, (iv) as a result of the
exercise of Warrants or conversion of Preferred Stock which are granted or
issued pursuant to this Agreement, and (v) as described on Schedule 12(a)
(collectively the foregoing are “Excepted Issuances”).  The Subscribers who
exercise their rights pursuant to this Section 12(a) shall have the right during
the seven (7) business days following receipt of the notice to subscribe to
purchase a pro-rata portion of such offered Common Stock, debt or other
securities, in accordance with the terms and conditions set forth in the notice
of sale for the Other Offering, in the same proportion as the amount of
Preferred Stock (on an as-converted basis to Common Stock) held by the
Subscriber to the total amount of outstanding Common Stock of the Company at the
date of the Offering.  The Subscriber’s failure to provide notice to the Company
during such seven (7) day period shall be deemed to be an election by the
Subscriber not to participate in the Offering.  The closing of the sale of
Company equity to a Subscriber who elects to purchase such equity shall be
conducted in accordance with the terms and conditions of the Offering. In the
event such terms and conditions are modified during the notice period, the
Subscribers shall be given prompt notice of such modification and shall have the
right during the seven (7) business days following the notice of modification to
exercise such right.  

(b)

Favored Nations Provision.   Other than in connection with the Excepted
Issuances, from the date of this Agreement and until the sooner to occur of (i)
thirty (30) months after the Closing Date, or (ii) until the Preferred Stock is
no longer outstanding, if the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable
directly or indirectly for shares of Common Stock or representing the direct or
indirect right to acquire Common Stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than the Conversion Price in effect
at such time, or less than the Warrant exercise price in effect at such time,
without the consent of each Subscriber, then the Company shall issue to each
Subscriber for each such occasion, additional shares of Common Stock so that the
average per share price of the Conversion Shares and Warrant Shares then owned
by Subscriber is equal to such other lower price per share and the Conversion
Price and Warrant exercise price shall automatically be reduced to such other
lower price.  The average purchase price of the Conversion Shares and Warrant
Shares shall be calculated separately for the Conversion Shares and Warrant
Shares.  The delivery to such Subscriber of the additional shares of Common
Stock shall be not later than the closing date of the transaction giving rise to
the requirement to issue additional shares of Common Stock.  Each Subscriber is
granted the registration rights described in Section 11.1 hereof in relation to
the additional Shares and Warrant Shares issuable as a result of the foregoing
adjustment.  For purposes of the issuance and adjustment described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or of any warrant, right or
option to purchase Common Stock, except Excepted Issuances, shall result in the
adjustments described above upon the sooner of the agreement to or actual
issuance of such convertible security, warrant, right or option and again at any
time upon any subsequent issuances of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
Conversion Price or Warrant exercise price in effect upon such issuance.  Common
Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  The
Subscriber is also given the right to elect to substitute any term or terms of
any other offering in connection with which such Subscriber has rights as
described in this Section 12(b), for any term or terms of the offering giving
rise to the Lower Price Issuance.  The rights of each Subscriber set forth in
this Section 12 are in addition to any other rights the Subscriber has pursuant
to this Agreement, the Preferred Stock, any Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which such
Subscriber and Company are parties.

(c)

Maximum Exercise of Rights.  In the event the exercise of the rights described
in Sections 12(a) or 12(b) would or could result in the issuance of an amount of
Common Stock of the Company that would exceed the maximum amount that may be
issued to a Subscriber calculated in the manner described in Section 7.3 of this
Agreement, then the issuance of such additional shares of Common Stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such Common Stock without
exceeding the applicable maximum amount set forth calculated in the manner
described in Section 7.3 of this Agreement.  The determination of when such
Common Stock may be issued shall be made by each Subscriber as to only such
Subscriber.

(d)

Subscriber s’ Trading Activity .  For so long as each Subscriber holds any of
the Securities, each Subscriber shall not, directly or indirectly, (i) engage in
any short sales ( as defined in Rule 200 of Regulation SHO under the 1934 Act)
or “derivative” or hedging transactions intended to negatively impact the market
price of the Company’s publicly-traded securities; (ii) have a “short” position
in the Common Stock, (iii) engage in hedging activities at any times during the
period that the Securities are outstanding, or (iv) have any affiliation with or
control over any arm’s length counter-party in any transaction described in (i),
(ii) or (iii).    Each Subscriber further represents and warrants it had not
engaged in any activities described in the previous sentence at any time prior
to the execution of this Agreement.

13.

Miscellaneous.

(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), (b) on the first business day following the date deposited with
an overnight courier service with charges prepaid, or (c) on the third business
day following the date of mailing pursuant to subpart (a)(ii) above, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: IdeaEdge, Inc., 6440
Lusk Boulevard, Suite 200, San Diego, CA 92121, Attn: Jim Paul Collas, CEO, fax:
(858) 677-0180, with a copy by facsimile only to: Steven James Davis, P.C., 1042
N. El Camino Real, Suite B-261, Encinitas, CA 92024-1322, fax: (619) __________,
and (ii) if to a Subscriber, to: the one or more addresses and telecopier
numbers indicated on the signature pages hereto, with an additional copy by
facsimile only to: Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, New York 10176, fax: (212) 697-3575.

(b)

Entire Agreement; Assignment.  This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties.  Neither the Company nor the Subscribers have relied
on any representations not contained or referred to in this Agreement and the
documents delivered herewith.   No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.  No
right or obligation of a Subscriber shall be assigned without the assignee
executing documents reasonably requested by the Company to ensure such assignee
agrees to the representations, warranties and covenants provided by Subscriber
under this Agreement.  A Subscriber shall promptly provide the Company with
written notice of the assignment or delegation of any of its rights or
obligations under this Agreement.

(c)

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

(d)

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, including but not limited
to New York statutes of limitations, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

(e)

Specific Enforcement, Consent to Jurisdiction.  To the extent permitted by law,
the Company and Subscriber acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
 It is accordingly agreed that the parties shall be entitled to one or more
preliminary and final injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity.  Subject to Section 13(d) hereof, each of the Company,
Subscriber and any signatory hereto in his or her personal capacity hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction in New York of such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.  Nothing in
this Section shall affect or limit any right to serve process in any other
manner permitted by law.

(f)

Independent Nature of Subscribers.  The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in a registration statement and (ii) review by, and
consent to, such registration statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Subscribers.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.

(g)

Damages.  In the event a Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions, such Subscriber may elect to receive the
greater of actual damages or such liquidated damages.

(h)

Consent.  As used in the Agreement, “consent of the Subscribers” or similar
language means the consent of holders of not less than 70% of the total of the
Shares issued and issuable upon conversion of outstanding Preferred Stock owned
by Subscribers on the date consent is requested.

(i)

Equal Treatment.  No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.

(j)

Maximum Payments.  Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum rate shall
be credited against amounts owed by the Company to a Subscriber and thus
refunded to the Company.

(m)

Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.  As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(n)

Severability.  In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

(o)

Successor Laws.  References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to 144(b)(1) under the 1933 Act shall include any rule that would be
available to a non-Affiliate of the Company for the sale of Common Stock not
subject to volume restrictions and after a six month holding period.

(p)

Calendar Days.  All references to “days” in the Transaction Documents shall mean
calendar days unless otherwise stated.  The terms “business days” and “trading
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours.  Time periods shall be determined as if the relevant
action, calculation or time period were occurring in New York City.











SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




IDEAEDGE, INC.

a Colorado corporation







By:

Name: Jim Paul Collas

Title: Chief Executive Officer




Dated: June ___, 2008







SUBSCRIBER

PURCHASE PRICE AND STATED VALUE OF PREFERRED STOCK

WARRANTS

WHALEHAVEN CAPITAL FUND LIMITED

a Bermuda corporation

560 Sylvan Avenue

Englewood Cliffs, NJ 07632

Fax: (201) 782-9327
















___________________________________________

(Signature)

By:

$500,000.00

 








2




SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




IDEAEDGE, INC.

a Colorado corporation







By:

Name: Jim Paul Collas

Title: Chief Executive Officer




Dated: June ___, 2008







SUBSCRIBER

PURCHASE PRICE AND STATED VALUE OF PREFERRED STOCK

WARRANTS

ALPHA CAPITAL ANSTALT

a Lichtenstein corporation

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196
















___________________________________________

(Signature)

By:

$500,000.00

 








3




SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




IDEAEDGE, INC.

a Colorado corporation







By:

Name: Jim Paul Collas

Title: Chief Executive Officer




Dated: June ___, 2008







SUBSCRIBER

PURCHASE PRICE AND STATED VALUE OF PREFERRED STOCK

WARRANTS

MOMONA CAPITAL LLC

a New York limited liability corporation

150 Central Park South, 2nd Floor

New York, NY 10019

Fax: (212) 586-8244

Tax ID: 11-3378492



















___________________________________________

(Signature)

By:

$100,000.00

 














4




SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




IDEAEDGE, INC.

a Colorado corporation







By:

Name: Jim Paul Collas

Title: Chief Executive Officer




Dated: June ___, 2008







SUBSCRIBER

PURCHASE PRICE AND STATED VALUE OF PREFERRED STOCK

WARRANTS

GRQ CONSULTANTS, INC. 401K

a Florida corporation

595 South Federal Highway, Suite 600

Boca Raton, FL 33432

Tax ID: 010817758

Attn: Barry Honig










___________________________________________

(Signature)

By:

$100,000.00

 








5




LIST OF EXHIBITS AND SCHEDULES




Exhibit A

Certificate of Designation

Exhibit B

Form of Warrant

Exhibit C

Escrow Agreement

Exhibit D

Form of Legal Opinion

Exhibit E

Form of Lockup Agreement

Schedule 5(a)

Subsidiaries

Schedule 5(d)

Additional Issuances / Capitalization

Schedule 5(v)

Transfer Agent

Schedule 8(a)

Commissions

Schedule 9(t)

Lockup Agreement Providers

Schedule 12(a)

Other Excepted Issuances








6




EXHIBIT E

LOCKUP AGREEMENT

This AGREEMENT (this “Agreement”) is made as of the __ day of June, 2008, by
[__________] (“Holder”), in connection with his ownership of shares of common
stock, $.001 par value (“Common Stock”), of IdeaEdge, Inc., a Colorado
corporation (the “Company”).

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:

1.

Background.

(a)

Holder is the beneficial owner of the amount of shares of Common Stock
designated on the signature page hereto.

(b)

Holder acknowledges that the Company has entered into or will enter into at or
about the date hereof a subscription agreement (“Subscription Agreement”) with
subscribers (“Subscribers”) to convertible Preferred Stock which are convertible
into shares of the Company’s Common Stock (“Preferred Stock”) and warrants which
may be exercised for shares of the Company’s Common Stock (“Warrants”).  Holder
understands that, as a condition to proceeding with the above offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of
such Subscribers, an agreement from Holder to refrain from selling any
securities of the Company from the date of the Subscription Agreement until the
earlier of (i) the repayment and/or conversion into Common Stock of not less
than two-thirds (2/3) of the principal amount of all Preferred Stock issued to
the Subscribers pursuant to the Subscription Agreement held by the Subscribers
into shares of Common Stock; and (ii) one year after the Closing Date (as
defined in the Subscription Agreement), which period will be tolled during the
pendency of an Event of Default (as defined in the Preferred Stock) (the
“Restriction Period”), except as described below.  

2.

Share Restriction.

(a)

Holder hereby agrees that during the Restriction Period, Holder will not sell or
otherwise dispose of any shares of Common Stock or any options, warrants or
other rights to purchase shares of Common Stock or any other security of the
Company which Holder owns or has a right to acquire as of the date hereof, other
than in connection with an offer made to all stockholders of the Company in
connection with a merger, consolidation or similar transaction involving the
Company.  Holder further agrees that the Company is authorized to and the
Company agrees to place “stop orders” on its books to prevent any transfer of
shares of Common Stock or other securities of the Company held by Holder in
violation of this Agreement.  The Company agrees not to allow to occur any
transaction inconsistent with this Agreement.

(b)

Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into or exchangeable for Common Stock is
subject to the provisions of this Agreement.

(c)

Notwithstanding the foregoing restrictions on transfer, Holder may, at any time
and from time to time during the Restriction Period, transfer the Common Stock
(i) as bona fide gifts or transfers by will or intestacy, (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of
Holder, provided that any such transfer shall not involve a disposition for
value, or (iii) to a partnership of which Holder is the general partner,
provided, that, in the case of any gift or transfer described in clauses (i),
(ii) or (iii), each donee or transferee agrees in writing to be bound by the
terms and conditions contained herein in the same manner as such terms and
conditions apply to the undersigned.  For purposes hereof, “immediate family”
means any relationship by blood, marriage or adoption, not more remote than
first cousin.

3.

Miscellaneous.

(a)

At any time, and from time to time, after the signing of this Agreement, Holder
will execute such additional instruments and take such action as may be
reasonably requested by Subscribers to carry out the intent and purposes of this
Agreement.

(b)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of laws.  Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the City and State of New York.  The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith agree to submit to the in personam jurisdiction
of such courts and hereby irrevocably waive trial by jury.  The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

(c)

The restrictions on transfer described in this Agreement are in addition to and
cumulative with any other restrictions on transfer otherwise agreed to by Holder
or to which Holder is subject to by applicable law.

(d)

This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns and may not be amended or modified without the consent of
the Subscribers as determined pursuant to Section 13(h) of the Subscription
Agreement.

(e)

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.  This Agreement may be signed and
delivered by facsimile and such facsimile signed and delivered shall be
enforceable.

(f)

The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.  The Company hereby further agrees to
diligently enforce the terms of this Agreement and acknowledges that failure to
do so is an Event of Default under the Preferred Stock.

(g)     

All notices, demands, requests, consents, approvals, and other communications
required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail,
registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable overnight courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(b) on the first business day following the date deposited with an overnight
courier service with charges prepaid, or (c) on the third business day following
the date of mailing pursuant to subpart (a)(ii) above, or upon actual receipt of
such mailing, whichever shall first occur.

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder and the
Company have executed this Agreement as of the day and year first above written.




HOLDER:







[NAME]







Number of Shares of Common Stock Beneficially Owned and as more fully described
below if not in the form of shares of Common Stock







COMPANY:




IDEAEDGE, INC.







By:








7




DISCLOSURE SCHEDULES TO SUBSCRIPTION AGREEMENT

DATED JUNE   , 2008 BY AND AMONG

IDEAEDGE, INC. AND THE SUBCRIBERS THERETO







Schedule 5(a) Subsidiaries




The following corporation is the only subsidiary of the Company, IdeaEdge, Inc.
 It was incorporated in California on April 3, 2007.




IdeaEdge, Inc.







Schedule 5(d) – Additional Issuances / Capitalization




The following amounts are as of the last Business Day [as defined in Section
13(p)] preceding the Closing Date and will be true and accurate as of the
Closing Date.




There are 3,500,000 options to purchase one share of the Company’s common stock
eligible for issuance under the Company’s 2007 Stock Option Plan as amended.
 Total options issued and outstanding under the Plan total 3,220,000 and
exercise prices range from $0.50 to $0.95 per share.  




There are 100,000 warrants to purchase 100,000 shares of the Company’s common
stock outstanding.  The warrants have an exercise price of $0.71 per share.  




There are 37,984,761 shares of common stock outstanding, while common stock
outstanding on a fully diluted basis (including shares eligible to be purchased
under outstanding options and warrants) totals 41,304,761.







Schedule 5(f)(i)




The terms of the License Agreement with FremantleMedia for the American Idol
license allows Fremantle to terminate the license agreement in the event there
is a change in the ownership or control of our Company which results in the
Subsidiary shareholders existing as of the date of the execution of the license
agreement not collectively maintaining the largest ownership percentage of the
Company.  This provision is a precaution against the Company being acquired by
an entity which FremantleMedia may deem as unsuited for the license.  After
giving effect to the issuance of Securities under the Transaction Documents,
including subsequent issuances under the most favored nations and right of first
refusal clauses, the issuance of Securities under the Transaction Documents
could result in such a change of ownership or control of the Company.  However,
the Company does not place material value on this license agreement, and the
Company believes a waiver of this provision could be obtained from Fremantle in
the event the change in the ownership or control of the Company were to occur. 














8




Schedule 5(v) – Transfer Agent




The Company’s transfer agent is as follows:




TranShare Corporation
Attn: Cindie Fanchi
5105 DTC Parkway, Suite 325
Greenwood Village, CO 80111

303-662-1112 (P)
303-662-1113 (F)
cindie@transhare.com










Schedule 9(t) – Lockup Agreement Providers




The parties to the Company’s agreement are as follows:




James P. Collas
Christos Nicolaidis
Jeffrey Hall


TranShare Corporation
Schedule 12(a)—Other Excepted Issuances




The following are excepted issuances of the Company’s equity under Section
12(a):




·

Common stock issued as commissions in lieu of cash payments in connection with
fund raising activities;

·

Common stock purchase options or warrants issued to significant advisors in
exchange for their membership on the Company’s Board of Advisors; and

·

Common stock purchase options or warrants issued in exchange for rights granted
to the Company under intellectual property arrangements.  











9




SCHEDULE 8(a)

DUE DILIGENCE FEE




Due Diligence Fee Recipient

Amount of Fee

WHALEHAVEN CAPITAL FUND LIMITED

c/o FWS Capital Ltd.

3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08

$10,000.00

LIBRA FINANCE S.A.

P.O. Box 4603

Zurich, Switzerland

$10,000.00

MOMONA CAPITAL LLC

150 Central Park South, 2nd Floor

New York, NY 10019

Fax: (212) 586-8244

$2,000.00

GRQ CONSULTANTS, INC. 401K

595 South Federal Highway, Suite 600

Boca Raton, FL 33432

$2,000.00

TOTAL

$24,000.00











10


